 In the Matter of C. H. D LITTON COMPANYandUNITED PAPER,NOVELTY& Toy WORKERSINTERNATIONALUNION, C. I. O.Case No. R-4674'.-Decided March, 11, 1943Jurisdiction:steam boilers and castings manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition; automatic renewal conti act,heldno bar toa determination of representatives, although no notice was given by contractingparties prior to its renewal date and rival union's claim to representation wasgiven subsequent to the renewal date but prior to the expiration date, when,contracting parties during the period following the notice given by the rivalorganization and prior to the date when any renewed contract would havebecome operative, entered into negotiations and contemplated that a newagreement would be entered into supplanting the old ; election necessary.,Unit'Appropriatefor CollectiveBargaining:(1) all employees working in theboiler shop of the Company with specified exclusions; (2) all employees of theCompany exclusive of the boiler shop employees and other specifically namedcategories ;determining factor desires of employees ; determination of,dependent upon elections..,Mr. Donald B. Sharpe,of Kalamazoo, Mich., for the Company.Mr: Ralph E. Swagler,of New York City, for the United.Mr. R. V. Farrenkopf,of Hammond, Ind., for tre Boilermakers.Mr. John Kole,of Kalamazoo, Mich., for the Teamsters.111r.Laois Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by-United Paper, Novelty & Toy WorkersInternational Union, C. I. 0., herein called the United, alleging thata question affecting commerce had arisen' concerning the representa-tion of employees-of C. H. Dutton Company, Kalamazoo, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Harold A.Cranefield, Trial Examiner.Said hearing was held at Kalamazoo,Michigan, on December 16, 1942.At the commencement of the hear-ing, the Trial Examiner granted motions 6f International Brother-hood of Boilermakers, Iron Ship Builders, Helpers and Welders of48 N. L. R. B, No. 7.27 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, Local 374, herein called the Boilermakers, and InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local No. 7, herein called the Teamsters, to intervene.-The Company, the United, the Boilermakers, and the Teamsters ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.On January 9, 1943, the Board issued an order reopening the recordand remanding the proceeding for the purposes of further hearing.Pursuant thereto a further hearing was held on February 13, 1943, atKalamazoo, Michigan, before Harold A. Cranefield, Trial Examiner.The Company, the United, and the Boilermakers appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the further hearing arefree from prejudicial error and are hereby affimed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYC. H. Dutton Company is a Michigan corporation with its principalplace of business at Kalamazoo, Michigan, where it is engaged in themanufacture of steam boilers and castings. From July 31, to October31, 1942, the Company used raw materials valued at about $160,000,approximately 90 percent of which was shipped to it from points out-side the State of Michigan.During the same period the Companymanufactured products valued at about $400,000, approximately 90percent of which was shipped to points outside the State of Michigan.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDUnited Paper, Novelty & Toy Workers International Union is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.International Brotherhood of Boilermakers, Iron Ship Builders,Helpers and Welders of America, Local 374, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.'The Teamsters intervened because it is a party to a contract with the Company.How-ever, said contract does not cover any of the employees involved herein. C.H.DUTTONCOMPANY29III. THE QUESTION CONCERNING REPRESENTATIONOn October 1, 1941, the Company and the Boilermakers entered intoan exclusive contract.The contract was for a term of 1 year andprovided that it should be renewed thereafter from year to year unless30 days' notice was given by either party thereto prior to any annualexpiration date.No such notice was given on September 1, 1942, andthe contract was automatically renewed at that time.On September9, 1942, the Boilermakers advised the Company that it desired thatnegotiations be commenced with the view of entering into a new con-tract.On September 10, 1942, the United notified the Company thatit claimed to represent a majority of the Company's employees, includ-ing the employees covered by the Boilermakers' contract.On Septem-ber 15, 1942, the Company advised the Boilermakers that inasmuchas another labor organization was claiming to represent its employeesit could not discuss any contract terms with the Boilermakers untilthe matter of representation was determined. The same day the Com-pany advised the Michigan State Labor Mediation Board of itsproblem. Sometime between September 15 and 25, 1942, a representa-tive of the Michigan State Labor Mediation Board advised the Com-pany that it would be proper for it to negotiate with the Boilermakers.On September 25, 1942, the Company met with the Boilermakers atwhich time the Boilermakers presented a proposed contract.Noagreement was reached at that meeting with respect to the new pro-posals.On September 30, 1942,.the Company and the Boilermakersagain met, at which time the Company presented counterproposals. .On October 29, 1942, the United filed its petition herein.On October30, 1942, the Company terminated all negotiations with the Boiler-makers because of the pendency of the petition.No new agreementof any kind has been entered into between the Boilermakers and theCompany.The Boilermakers contends that its contract of October 1, 1941, wasrenewed on September '1, 1942, and constitutes a bar to a present deter-mination of representatives and urges that the petition with respect tothe employees covered by the alleged renewed agreement be dismissed.The Company stated at the further hearing that its position was'strictly neutral and that it had no objection to the holding of an elec-tion at this time to determine the bargaining representative of itsemployees.We conclude that the actions of the Boilermakers and the Companybetween September 9 and 30, 1942, as set out above, constitute a waiverby both parties of their right to assert that the, October 1, 1941, con-tract was renewed and constitutes a bar to this proceeding. It is clearthat the parties during the period of negotiations following September9 and prior to October 1, 1942, when any renewed contract would '30DECISIONS OF NATIONAIi LABOR RELATIONS BOARDhave become operative, and for some. time thereafter, contemplatedthat a new agreement would be entered into supplanting the old.They in effect therefore treated the September 9 notice by'the Boiler-makers as timely and mutually waived the term of the 'old contractproviding that, in the absence of notice 30 days prior to October 1,1942, the old contract would be renewed for another year.Statements ,of the Regional Director and the Trial Examiner, intro-duced into evidence during the hearings, indicate that the Unitedand the Boilermakers each represents a substantial number ofemployees in the unit alleged by each to be appropriate.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Boilermakers contends that all employees in the boiler shop ofthe Company, excluding clerical and managerial employees, constitutean appropriate unit.The United contends that all employees of theCompany, including employees claimed by the Boilermakers, but ex-cluding clerical and managerial employees, employees covered by acontract between the Company and the Teamsters, employees coveredby a contract between the Company and International Molders andFoundry Workers Union of North America, Local 388, herein calledtheMolders, and plant-protection employees, constitute an appro-priate unit.The Company took no position with respect to theappropriate unit or units.The contract between the Boilermakers and the'Company coveredthe employees claimed by the Boilermakers. , Evidence was intro-duced at the hearing which tends to show the appropriateness of theunit urged by the Boilermakers.On the other hand, evidence show-ing the integrated nature of the Company's operations indicates thepropriety of including the employees in the boiler shop in a singleunit with the employees claimed by the United. In this situation, weshall permit the scope of the bargaining unit or units to be determinedin part by the results of separate elections.2The RegionalDirectorreportedthat theUnited presented 75 membership applicationcards bearingapparentlygenuine signatures of persons whose names appear on the Com-pany's pay roll ofNovember 15, 1942.There are approximately 127 employees in theunit urgedby the UnitedThe TrialExaminer reported that the 'Boilermakers presentedevidence indicating that it represents 31 employees whose names appear on the Company'spay roll of November15, 1942.There are 63 employees in the unit claimed by the Boiler-'makers.The Trial Examiner reportedthat the Unitedpresented 44 membership applica-tion cards bearing apparently genuine signatures of persons whose names appear on theCompany's pay rollof November15, 1942, and who are in the unit urged by the Boiler-makers. C.H. DUTTON COMPANY31On the basis of the entire record and in accordance with the fore-going findings of fact, we shall order elections among the employeesof the Company within the groups described below :(1)All employees working in the boiler shop of the Company,excluding clerical and managerial employees,to determine whetherthey desire to be represented by the United, or by the Boilermakers,for the purposes of collective bargaining,or by neither.(2)All employees of the Company, excluding clerical and mana-gerial employees,employees presently covered b^ contracts betweenthe Company and the Teamsters and Molders,persons employed inthe boiler shop, and plant-protection employees, to determine whetheror not they desire to be represented by the United for the purposes ofcollective bargaining.As stated above, there will be no final determination of the appro-priate unit or units pending the results of the elections.If the ma-jority in each group selects the United they will together constituteP.single appropriate unit.If the persons in the boiler shop choosethe Boilermakers that group will constitute a -separate appropriateunit.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the em-ployees who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy 'virtue of and pursuant'to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with C. H. DuttonCompany, Kalniazoo, Michigan, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Seventh Region, acting in this mat-ter as agent for the National -Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among all em-ployees in, the groups described below, who ,were employed duringthe pay-roll period immediately preceding the date of this Direction, 32DECISIONS OF- NATIONAL LABOR RELATIONS BOARDincluding employees who did not work during such pay-roll periodbecause,they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who havesince quit or been 'discharged for cause:(1)'All persons employed in the boiler shop of the Company, ex-cluding clerical and managerial employees, to determine whether theydesire to be represented by United Paper, Novelty & Toy WorkersInternational Unior?, affiliated with the Congress of Industrial Or-ganizations, or by International Brotherhood of ,Boilermakers, IronShip .Builders, Helpers and, Welders of America, Local 374, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.(2)All employees of the Company, excluding clerical andmana-gerial employees, employees presently covered by contracts betweenthe Company and the Teamsters and Molders, persons employed inthe boiler shop, and plant-protection employees, to determine whetheror not they desire to be represented by United Paper, -Novelty & ToyWorkers International Union, affiliated with the Congress of Indus-trial Organizations, for the purposes of collective bargaining.